UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 14, 2014 WESTMOUNTAIN GOLD, INC. (Exact name of registrant as specified in its charter) Colorado 000- 53028 26-1315498 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) ake St. Ste. 401 Sandpoint, ID (Address of Principal Executive Offices) (208) 265-1717 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The Company currently is in default with respect to the annual royalty payment of $100,000 due Ben Porterfield under the terms of the Company’s lease agreement with Porterfield.The Company has received a notice of default and demand for payment from Porterfield, and if payment is not made on or before June 3, 2014, the lease agreement could be terminated. A judgment in the amount of $204,143 plus attorneys’ fees and costs was entered against the Company by URenergy LLC as a result of the Company’s default under a loan agreement with URenergy LLC.No arrangement or settlement has been reached yet with URenergy LLC for the satisfaction of this judgment. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTMOUNTAIN GOLD, INC. By:/s/ Gregory Schifrin Date:April 18, 2014 Name:Gregory Schifrin Title:Chief Executive Officer 3
